UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-2757



HERBERT K. MALLARD,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 96-15982)


Submitted:   July 30, 1998                 Decided:   August 14, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert K. Mallard, Appellant Pro Se. Charles Edward Brookhart,
Sara Ann Ketchum, Loretta C. Argrett, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Stuart L. Brown, INTERNAL REVENUE SER-
VICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert K. Mallard appeals the tax court’s order entering a

decision in his favor, finding no deficiencies or any penalties

with respect to his 1992 or 1993 federal income tax liability. Our

review the record discloses no basis for appeal. Accordingly, we

dismiss the appeal as frivolous. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2